Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 1 of 46 PageID #: 6445




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   In re Sitagliptin Phosphate (’708 & ’921) Patent       C.A. No. 19-md-2902-RGA
   Litigation


   MERCK SHARP & DOHME CORP.,

                         Plaintiff,
                                                          C.A. No. 20-1099-RGA
          v.

   AUROBINDO PHARMA LIMITED and
   AUROBINDO PHARMA USA, INC.,

                         Defendants.


                               FIRST AMENDED COMPLAINT

        Plaintiff Merck Sharp & Dohme Corp. (“Merck”), by its attorneys, for its First Amended

 Complaint, alleges as follows:

                1.     This is an action for patent infringement under the patent laws of the United

 States, Title 35, United States Code, and for a declaratory judgment of patent infringement under

 28 U.S.C. §§ 2201 and 2202 and the patent laws of the United States, Title 35, United States Code,

 that arises out of Defendants’ submission of Abbreviated New Drug Application (“ANDA”) No.

 214859 to the U.S. Food and Drug Administration (“FDA”) seeking approval to commercially

 manufacture, use, offer for sale, sell, and/or import versions of JANUMET® (metformin

 hydrochloride; sitagliptin phosphate) prior to the expiration of U.S. Patent No. 7,326,708 (“the

 ’708 patent”) and U.S. Patent No. 8,414,921 (“the ’921 patent”).

                2.     Aurobindo Pharma USA, Inc. (“Aurobindo Inc.”) notified Merck by letter

 dated July 10, 2020 (“Aurobindo’s Notice Letter”) that it had submitted to the FDA ANDA No.


                                                 1
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 2 of 46 PageID #: 6446




 214859 (“Aurobindo’s ANDA”), seeking approval from the FDA to engage in the commercial

 manufacture, use, offering for sale, sale, and/or importation of generic sitagliptin phosphate;

 metformin hydrochloride oral tablets (“Aurobindo’s ANDA Product”) prior to the expiration of

 the ’708 patent and the ’921 patent.

                3.     On information and belief, Aurobindo’s ANDA Product is a generic version

 of Merck’s JANUMET® product.

                                            PARTIES

                4.     Plaintiff Merck is a corporation organized and existing under the laws of

 New Jersey, having its corporate offices and principal place of business at One Merck Drive,

 Whitehouse Station, New Jersey 08889.

                5.     Merck is the holder of New Drug Application (“NDA”) No. 22044 for

 JANUMET® (metformin hydrochloride; sitagliptin phosphate), which has been approved by the

 FDA.

                6.     On information and belief, Defendant Aurobindo Pharma, Ltd. is a

 corporation organized and existing under the laws of India having its corporate offices and

 principal place of business at Maitri Vihar, Plot #2, Ameerpet, Hyderabad 500038, Telangana,

 India. On information and belief, Aurobindo Pharma, Ltd. is in the business of, among other things,

 manufacturing and selling generic versions of branded pharmaceutical drugs through various

 operating subsidiaries, including Aurobindo Pharma USA, Inc.

                7.     On information and belief, Defendant Aurobindo Pharma USA, Inc. is a

 corporation organized and existing under the laws of Delaware having its corporate offices and

 principal place of business at 279 Princeton-Hightstown Road, East Windsor, New Jersey 08520.

 On information and belief, Aurobindo Pharma USA, Inc. is in the business of, among other things,



                                                 2
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 3 of 46 PageID #: 6447




 manufacturing and selling generic versions of pharmaceutical drug products throughout the United

 States, including Delaware.

                8.     On information and belief, Aurobindo Pharma USA, Inc. is a wholly-owned

 subsidiary of Aurobindo Pharma, Ltd.

                9.     On information and belief, Aurobindo Pharma, Ltd. and Aurobindo Pharma

 USA, Inc. acted in concert to prepare and submit ANDA No. 214859 to the FDA.

                10.    On information and belief, Aurobindo Pharma, Ltd. and Aurobindo Pharma

 USA, Inc. know and intend that upon approval of Aurobindo’s ANDA, Aurobindo Pharma, Ltd.

 and/or Aurobindo Pharma USA, Inc. will manufacture, market, sell, and distribute Aurobindo’s

 ANDA Product throughout the United States, including in Delaware. On information and belief,

 Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc. are agents of each other and/or operate

 in concert as integrated parts of the same business group, including with respect to Aurobindo’s

 ANDA Product, and enter into agreements that are nearer than arm’s length. On information and

 belief, Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc. participated, assisted, and

 cooperated in carrying out the acts complained of herein. These two entities are hereafter

 collectively referred to as “Aurobindo.”

                11.    On information and belief, following any FDA approval of ANDA

 No. 214859, Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc. will act in concert to

 distribute and sell Aurobindo’s ANDA Product throughout the United States, including within

 Delaware.

                                        JURISDICTION

                12.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

 1338(a), 2201, and 2202.



                                                3
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 4 of 46 PageID #: 6448




                13.     This Court has personal jurisdiction over Aurobindo.

                14.     Aurobindo Pharma, Ltd. is subject to personal jurisdiction in Delaware

 because, among other things, Aurobindo Pharma, Ltd., itself and through its wholly owned

 subsidiary Aurobindo Pharma USA, Inc., has purposefully availed itself of the benefits and

 protections of Delaware’s laws such that it should reasonably anticipate being haled into court

 here. On information and belief, Aurobindo Pharma, Ltd., itself and through its wholly owned

 subsidiary Aurobindo Pharma USA, Inc., develops, manufactures, imports, markets, offers to sell,

 and/or sells generic drugs throughout the United States, including in the State of Delaware, and

 therefore transacts business within the State of Delaware, and/or has engaged in systematic and

 continuous business contacts within the State of Delaware. In addition, Aurobindo Pharma, Ltd.

 is subject to personal jurisdiction in Delaware because, on information and belief, it controls and

 dominates Aurobindo Pharma USA, Inc. and therefore the activities of Aurobindo Pharma USA,

 Inc. in this jurisdiction are attributed to Aurobindo Pharma, Ltd.

                15.     Aurobindo Pharma USA, Inc. is subject to personal jurisdiction in Delaware

 because, among other things, it has purposely availed itself of the benefits and protections of

 Delaware’s laws such that it should reasonably anticipate being haled into court here. Aurobindo

 Pharma USA, Inc. is a corporation organized and existing under the laws of the State of Delaware,

 is qualified to do business in Delaware, and has appointed a registered agent for service of process

 in Delaware. It therefore has consented to general jurisdiction in Delaware. In addition, on

 information and belief, Aurobindo Pharma USA, Inc. develops, manufactures, imports, markets,

 offers to sell, and/or sells generic drugs throughout the United States, including in the State of

 Delaware, and therefore transacts business within the State of Delaware related to Merck’s claims,

 and/or has engaged in systematic and continuous business contacts within the State of Delaware.



                                                  4
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 5 of 46 PageID #: 6449




                16.     On information and belief, if Aurobindo’s ANDA is approved, Aurobindo

 will manufacture, market, sell, and/or distribute Aurobindo’s ANDA Product within the United

 States, including in Delaware, consistent with Aurobindo’s practices for the marketing and

 distribution of other generic pharmaceutical products. On information and belief, Aurobindo

 regularly does business in Delaware, and its practices with other generic pharmaceutical products

 have involved placing those products into the stream of commerce for distribution throughout the

 United States, including in Delaware.         On information and belief, Aurobindo’s generic

 pharmaceutical products are used and/or consumed within and throughout the United States,

 including in Delaware. On information and belief, Aurobindo’s ANDA Product will be prescribed

 by physicians practicing in Delaware, dispensed by pharmacies located within Delaware, and used

 by patients in Delaware. Each of these activities would have a substantial effect within Delaware

 and would constitute infringement of Merck’s patent in the event that Aurobindo’s ANDA Product

 is approved before the ’708 patent or the ’921 patent expires.

                17.     On information and belief, Aurobindo derives substantial revenue from

 generic pharmaceutical products that are used and/or consumed within Delaware, and that are

 manufactured by Aurobindo and/or for which Aurobindo Pharma, Ltd. and/or Aurobindo Pharma

 USA, Inc. is/are the named applicant(s) on approved ANDAs. On information and belief, various

 products for which Aurobindo Pharma, Ltd. and/or Aurobindo Pharma USA, Inc. is/are the named

 applicant(s) on approved ANDAs are available at retail pharmacies in Delaware.

                18.     In addition, this Court has personal jurisdiction over Aurobindo because

 Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc. regularly engage in patent litigation

 concerning FDA-approved branded drug products in this district, do not contest personal

 jurisdiction in this district, and have purposefully availed themselves of the rights and benefits of



                                                  5
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 6 of 46 PageID #: 6450




 this Court by asserting claims and/or counterclaims in this Court. See Merck Sharp & Dohme

 Corp. v. Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc., Case No. 20-949-RGA (D.

 Del. July 15, 2020) (Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc.); see also Pfizer

 Inc. v. Aziant Drug Research Sols. Pvt. Ltd., C.A. No. 19-743-CFC (D. Del. Apr. 7, 2020)

 (Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc.); Taiho Pharm. Co. v. Eugia Pharma

 Specialities Ltd., C.A. No. 19-2309-CFC (D. Del. Mar. 23, 2020) (Aurobindo Pharma USA, Inc.);

 Millennium Pharm. v. Aurobindo Pharma USA, Inc., C.A. No. 19-471-CFC (D. Del. Dec. 26,

 2019) (Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc.); Pfizer Inc. v. Aurobindo

 Pharma, Ltd., C.A. No. 19-748-CFC (D. Del. July 8, 2019) (Aurobindo Pharma, Ltd. and

 Aurobindo Pharma USA, Inc.).

                                        THE ’708 PATENT

                 19.    Merck incorporates each of the preceding paragraphs 1–18 as if fully set

 forth herein.

                 20.    The inventors named on the ’708 patent are Stephen Howard Cypes, Alex

 Minhua Chen, Russell R. Ferlita, Karl Hansen, Ivan Lee, Vicky K. Vydra, and Robert M.

 Wenslow, Jr.

                 21.    The ’708 patent, entitled “Phosphoric Acid Salt of a Dipeptidyl Peptidase-

 IV Inhibitor” (attached as Exhibit A), was duly and legally issued on February 5, 2008.

                 22.    Merck is the owner and assignee of the ’708 patent.

                 23.    The ’708 patent claims, inter alia, a dihydrogenphosphate salt of 4-oxo-4-

 [3-(trifluoromethyl)-5,6-dihydro[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl]-1-(2,4,5-

 trifluorophenyl)butan-2-amine of structural formula I, or a hydrate thereof, as recited in claim 1 of

 the ’708 patent.



                                                  6
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 7 of 46 PageID #: 6451




                 24.     JANUMET®, as well as methods of using JANUMET®, are covered by

 one or more claims of the ’708 patent, including claim 1 of the ’708 patent, and the ’708 patent

 has been listed in connection with JANUMET® in the FDA’s Orange Book.

                                        THE ’921 PATENT

                 25.     Merck incorporates each of the preceding paragraphs 1–24 as if fully set

 forth herein.

                 26.     The inventors named on the ’921 patent are Ashkan Kamali, Laman Alani,

 Kyle Fliszar, Soumojeet Ghosh, and Monica Tijerina.

                 27.     The ’921 patent, entitled “Pharmaceutical Compositions of Combinations

 of Dipeptidyl Peptidase-4 Inhibitors with Metformin” (attached as Exhibit B), was duly and legally

 issued on April 9, 2013.

                 28.     Merck is the owner and assignee of the ’921 patent.

                 29.     The ’921 patent claims, inter alia, a pharmaceutical composition

 comprising: (a) about 3 to 20% by weight of sitagliptin, or a pharmaceutically acceptable salt

 thereof; (b) about 25 to 94% by weight of metformin hydrochloride; (c) about 0.1 to 10% by weight

 of a lubricant; (d) about 0 to 35% by weight of a binding agent; (e) about 0.5 to 1% by weight of

 a surfactant; and (f) about 5 to 15% by weight of a diluent, as recited in claim 1 of the ’921 patent.

                 30.     JANUMET®, as well as methods of using JANUMET®, are covered by

 one or more claims of the ’921 patent, including claim 1 of the ’921 patent, and the ’921 patent

 has been listed in connection with JANUMET® in the FDA’s Orange Book.

                       COUNT I – INFRINGEMENT OF THE ’708 PATENT

                 31.     Merck incorporates each of the preceding paragraphs 1–30 as if fully set

 forth herein.



                                                   7
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 8 of 46 PageID #: 6452




                32.     In Aurobindo’s Notice Letter, Aurobindo notified Merck of the submission

 of Aurobindo’s ANDA to the FDA. The purpose of this submission was to obtain approval under

 the FDCA to engage in the commercial manufacture, use, offer for sale, sale and/or importation of

 Aurobindo’s ANDA Product prior to the expiration of the ’708 patent.

                33.     In Aurobindo’s Notice Letter, Aurobindo also notified Merck that, as part

 of its ANDA, Aurobindo had filed certifications of the type described in Section

 505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355 (j)(2)(A)(vii)(IV), with respect to the ’708

 patent. On information and belief, Aurobindo submitted its ANDA to the FDA containing

 certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) asserting that the ’708 patent is invalid,

 unenforceable, and/or will not be infringed by the manufacture, use, offer for sale, sale, and/or

 importation of Aurobindo’s ANDA Product.

                34.     In Aurobindo’s Notice Letter, Aurobindo stated that Aurobindo’s ANDA

 Product contains sitagliptin phosphate as an active ingredient.

                35.     Aurobindo’s ANDA Product, and the use of Aurobindo’s ANDA Product,

 is covered by one or more claims of the ’708 patent, including at least claim 1 of the ’708 patent,

 because claim 1 of the ’708 patent covers the sitagliptin phosphate contained in Aurobindo’s

 ANDA Product.

                36.     In Aurobindo’s Notice Letter, Aurobindo did not contest infringement of

 claim 1 of the ’708 patent.

                37.     Aurobindo’s submission of Aurobindo’s ANDA for the purpose of

 obtaining approval to engage in the commercial manufacture, use, offer for sale, sale, and/or

 importation of Aurobindo’s ANDA Product before the expiration of the ’708 patent was an act of

 infringement of the ’708 patent under 35 U.S.C. § 271(e)(2)(A).



                                                   8
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 9 of 46 PageID #: 6453




                38.     On information and belief, Aurobindo will engage in the manufacture, use,

 offer for sale, sale, marketing, distribution, and/or importation of Aurobindo’s ANDA Product

 immediately and imminently upon approval of its ANDA.

                39.     The manufacture, use, sale, offer for sale, or importation of Aurobindo’s

 ANDA Product would infringe one or more claims of the ’708 patent, including at least claim 1 of

 the ’708 patent.

                40.     On information and belief, the manufacture, use, sale, offer for sale, or

 importation of Aurobindo’s ANDA Product in accordance with, and as directed by, its proposed

 product labeling would infringe one or more claims of the ’708 patent, including at least claim 1

 of the ’708 patent.

                41.     On information and belief, Aurobindo plans and intends to, and will,

 actively induce infringement of the ’708 patent when Aurobindo’s ANDA is approved, and plans

 and intends to, and will, do so immediately and imminently upon approval. Aurobindo’s activities

 will be done with knowledge of the ’708 patent and specific intent to infringe that patent.

                42.     On information and belief, Aurobindo knows that Aurobindo’s ANDA

 Product and its proposed labeling are especially made or adapted for use in infringing the ’708

 patent, that Aurobindo’s ANDA Product is not a staple article or commodity of commerce, and

 that Aurobindo’s ANDA Product and its proposed labeling are not suitable for substantial

 noninfringing use. On information and belief, Aurobindo plans and intends to, and will, contribute

 to infringement of the ’708 patent immediately and imminently upon approval of Aurobindo’s

 ANDA.

                43.     Notwithstanding Aurobindo’s knowledge of the claims of the ’708 patent,

 Aurobindo has continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or



                                                  9
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 10 of 46 PageID #: 6454




 import Aurobindo’s ANDA Product with its product labeling following FDA approval of

 Aurobindo’s ANDA prior to the expiration of the ’708 patent.

                 44.    The foregoing actions by Aurobindo constitute and/or will constitute

 infringement of the ’708 patent; active inducement of infringement of the ’708 patent; and

 contribution to the infringement by others of the ’708 patent.

                 45.    On information and belief, Aurobindo has acted with full knowledge of the

 ’708 patent and without a reasonable basis for believing that it would not be liable for infringement

 of the ’708 patent; active inducement of infringement of the ’708 patent; and/or contribution to the

 infringement by others of the ’708 patent.

                 46.    Merck will be substantially and irreparably damaged by infringement of the

 ’708 patent.

                 47.    Unless Aurobindo is enjoined from infringing the ’708 patent, actively

 inducing infringement of the ’708 patent, and contributing to the infringement by others of the

 ’708 patent, Merck will suffer irreparable injury. Merck has no adequate remedy at law.

     COUNT II – DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’708
                               PATENT

                 48.    Merck incorporates each of the preceding paragraphs 1–47 as if fully set

 forth herein.

                 49.    The Court may declare the rights and legal relations of the parties pursuant

 to 28 U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Merck on

 the one hand and Aurobindo on the other regarding Aurobindo’s infringement, active inducement

 of infringement, and contribution to the infringement by others of the ’708 patent.

                 50.    The Court should declare that the commercial manufacture, use, sale, offer

 for sale or importation of Aurobindo’s ANDA Product with its proposed labeling, or any other

                                                  10
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 11 of 46 PageID #: 6455




 Aurobindo drug product that is covered by or whose use is covered by the ’708 patent, will

 infringe, induce the infringement of, and contribute to the infringement by others of the ’708

 patent, and that the claims of the ’708 patent are valid.

                       COUNT III – INFRINGEMENT OF THE ’921 PATENT

                 51.      Merck incorporates each of the preceding paragraphs 1–50 as if fully set

 forth herein.

                 52.      In Aurobindo’s Notice Letter, Aurobindo notified Merck of the submission

 of Aurobindo’s ANDA Product to the FDA. The purpose of this submission was to obtain approval

 under the FDCA to engage in the commercial manufacture, use, offer for sale, sale and/or

 importation of Aurobindo’s ANDA Product prior to the expiration of the ’921 patent.

                 53.      In Aurobindo’s Notice Letter, Aurobindo also notified Merck that, as part

 of its ANDA, Aurobindo had filed certifications of the type described in Section

 505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355 (j)(2)(A)(vii)(IV), with respect to the ’921

 patent. On information and belief, Aurobindo submitted its ANDA to the FDA containing

 certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) asserting that the ’921 patent is invalid,

 unenforceable, and/or will not be infringed by the manufacture, use, offer for sale, sale, and/or

 importation of Aurobindo’s ANDA Product.

                 54.      Aurobindo’s ANDA Product, and the use of Aurobindo’s ANDA Product,

 are covered by one or more claims of the ’921 patent, including at least claim 1 of the ’921 patent,

 because the composition of Aurobindo’s ANDA Product includes the same or equivalent

 ingredients as recited in claim 1 of the ’921 patent in the same or equivalent amounts.

                 55.      Aurobindo’s submission of Aurobindo’s ANDA for the purpose of

 obtaining approval to engage in the commercial manufacture, use, offer for sale, sale, and/or



                                                   11
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 12 of 46 PageID #: 6456




 importation of Aurobindo’s ANDA Product before the expiration of the ’921 patent was an act of

 infringement of the ’921 patent under 35 U.S.C. § 271(e)(2)(A).

                56.    On information and belief, Aurobindo will engage in the manufacture, use,

 offer for sale, sale, marketing, distribution, and/or importation of Aurobindo’s ANDA Product

 immediately and imminently upon approval of its ANDA.

                57.    The manufacture, use, sale, offer for sale, or importation of Aurobindo’s

 ANDA Product would infringe one or more claims of the ’921 patent, including at least claim 1 of

 the ’921 patent.

                58.    On information and belief, the manufacture, use, sale, offer for sale, or

 importation of Aurobindo’s ANDA Product in accordance with, and as directed by, its proposed

 product labeling would infringe one or more claims of the ’921 patent, including at least claim 1

 of the ’921 patent.

                59.    On information and belief, Aurobindo plans and intends to, and will,

 actively induce infringement of the ’921 patent when Aurobindo’s ANDA is approved, and plans

 and intends to, and will, do so immediately and imminently upon approval. Aurobindo’s activities

 will be done with knowledge of the ’921 patent and specific intent to infringe that patent.

                60.    On information and belief, Aurobindo knows that Aurobindo’s ANDA

 Product and its proposed labeling are especially made or adapted for use in infringing the ’921

 patent, that Aurobindo’s ANDA Product is not a staple article or commodity of commerce, and

 that Aurobindo’s ANDA Product and its proposed labeling are not suitable for substantial

 noninfringing use.




                                                 12
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 13 of 46 PageID #: 6457




                 61.    On information and belief, Aurobindo plans and intends to, and will,

 contribute to infringement of the ’921 patent immediately and imminently upon approval of

 Aurobindo’s ANDA.

                 62.    Notwithstanding Aurobindo’s knowledge of the claims of the ’921 patent,

 Aurobindo has continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or

 import Aurobindo’s ANDA Product with its product labeling following FDA approval of

 Aurobindo’s ANDA prior to the expiration of the ’921 patent.

                 63.    The foregoing actions by Aurobindo constitute and/or will constitute

 infringement of the ’921 patent; active inducement of infringement of the ’921 patent; and

 contribution to the infringement by others of the ’921 patent.

                 64.    On information and belief, Aurobindo has acted with full knowledge of the

 ’921 patent and without a reasonable basis for believing that it would not be liable for infringement

 of the ’921 patent; active inducement of infringement of the ’921 patent; and/or contribution to the

 infringement by others of the ’921 patent.

                 65.    Merck will be substantially and irreparably damaged by infringement of the

 ’921 patent.

                 66.    Unless Aurobindo is enjoined from infringing the ’921 patent, actively

 inducing infringement of the ’921 patent, and contributing to the infringement by others of the

 ’921 patent, Merck will suffer irreparable injury. Merck has no adequate remedy at law.

     COUNT IV – DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’921
                               PATENT

                 67.    Merck incorporates each of the preceding paragraphs 1–66 as if fully set

 forth herein.




                                                  13
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 14 of 46 PageID #: 6458




                68.     The Court may declare the rights and legal relations of the parties pursuant

 to 28 U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Merck on

 the one hand and Aurobindo on the other regarding Aurobindo’s infringement, active inducement

 of infringement, and contribution to the infringement by others of the ’921 patent.

                69.     The Court should declare that the commercial manufacture, use, sale, offer

 for sale or importation of Aurobindo’s ANDA Product with its proposed labeling, or any other

 Aurobindo drug product that is covered by or whose use is covered by the ’921 patent, will

 infringe, induce the infringement of, and contribute to the infringement by others of the ’921

 patent, and that the claims of the ’921 patent are valid..

                                      PRAYER FOR RELIEF

        WHEREFORE, Merck requests the following relief:

        (a)     A judgment that the ’708 patent has been infringed under 35 U.S.C. § 271(e)(2)

 by Aurobindo’s submission to the FDA of Aurobindo’s ANDA;

        (b)     A judgment ordering that the effective date of any FDA approval of the commercial

 manufacture, use, or sale of Aurobindo’s ANDA Product, or any other drug product that infringes

 or the use of which infringes the ’708 patent, be not earlier than the latest of the expiration date of

 the ’708 patent, inclusive of any extension(s) and additional period(s) of exclusivity;

        (c)     A preliminary and permanent injunction enjoining Aurobindo, and all persons

 acting in concert with Aurobindo, from the commercial manufacture, use, sale, offer for sale, or

 importation into the United States of Aurobindo’s ANDA Product, or any other drug product

 covered by or whose use is covered by the ’708 patent, prior to the expiration of the ’708 patent,

 inclusive of any extension(s) and additional period(s) of exclusivity;




                                                   14
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 15 of 46 PageID #: 6459




        (d)     A judgment declaring that the commercial manufacture, use, sale, offer for sale or

 importation of Aurobindo’s ANDA Product, or any other drug product that is covered by or whose

 use is covered by the ’708 patent, prior to the expiration of the ’708 patent, will infringe, induce

 the infringement of, and contribute to the infringement by others of, the ’708 patent;

        (e)     A judgment that the ’921 patent has been infringed under 35 U.S.C. § 271(e)(2)

 by Aurobindo’s submission to the FDA of Aurobindo’s ANDA;

        (f)     A judgment ordering that the effective date of any FDA approval of the commercial

 manufacture, use, or sale of Aurobindo’s ANDA Product, or any other drug product that infringes

 or the use of which infringes the ’921 patent, be not earlier than the latest of the expiration date of

 the ’921 patent, inclusive of any extension(s) and additional period(s) of exclusivity;

        (g)     A preliminary and permanent injunction enjoining Aurobindo, and all persons

 acting in concert with Aurobindo, from the commercial manufacture, use, sale, offer for sale, or

 importation into the United States of Aurobindo’s ANDA Product, or any other drug product

 covered by or whose use is covered by the ’921 patent, prior to the expiration of the ’921 patent,

 inclusive of any extension(s) and additional period(s) of exclusivity;

        (h)     A judgment declaring that the commercial manufacture, use, sale, offer for sale or

 importation of Aurobindo’s ANDA Product, or any other drug product that is covered by or whose

 use is covered by the ’921 patent, prior to the expiration of the ’921 patent, will infringe, induce

 the infringement of, and contribute to the infringement by others of, the ’921 patent;

        (i)     A declaration that this is an exceptional case and an award of attorney’s fees

 pursuant to 35 U.S.C. § 285;

        (j)     Costs and expenses in this action; and

        (k)     Such further and other relief as this Court may deem just and proper.



                                                   15
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 16 of 46 PageID #: 6460




  Dated: February 16, 2021                       Respectfully submitted,

 OF COUNSEL:                                    MCCARTER & ENGLISH, LLP

 Bruce R. Genderson                             /s/ Daniel M. Silver
 Jessamyn S. Berniker                           Michael P. Kelly (#2295)
 Stanley E. Fisher                              Daniel M. Silver (#4758)
 Alexander S. Zolan                             Alexandra M. Joyce (#6423)
 Elise M. Baumgarten                            Renaissance Centre
 Shaun P. Mahaffy                               405 N. King Street, 8th Floor
 Anthony H. Sheh                                Wilmington, DE 19801
 Jingyuan Luo                                   T: (302) 984-6300
 Sarahi Uribe                                   mkelly@mccarter.com
 Jihad Komis*                                   dsilver@mccarter.com
 Jeffrey G. Ho                                  ajoyce@mccarter.com
 WILLIAMS & CONNOLLY LLP
 725 Twelfth Street, N.W.                       Attorneys for Plaintiff
 Washington, DC 20005                           Merck Sharp & Dohme Corp.
 T: (202) 434-5000
 F: (202) 434-5029
 bgenderson@wc.com
 jberniker@wc.com
 sfisher@wc.com
 azolan@wc.com
 ebaumgarten@wc.com
 smahaffy@wc.com
 asheh@wc.com
 jluo@wc.com
 suribe@wc.com
 jkomis@wc.com
 jho@wc.com

 *Admitted only in Michigan. Practice
 supervised by D.C. Bar members pursuant
 to D.C. Court of Appeals Rule 49(c)(8).




                                           16
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 17 of 46 PageID #: 6461




                    EXHIBIT A
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 18 of 46 PageID #: 6462
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 19 of 46 PageID #: 6463
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 20 of 46 PageID #: 6464
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 21 of 46 PageID #: 6465
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 22 of 46 PageID #: 6466
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 23 of 46 PageID #: 6467
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 24 of 46 PageID #: 6468
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 25 of 46 PageID #: 6469
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 26 of 46 PageID #: 6470
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 27 of 46 PageID #: 6471
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 28 of 46 PageID #: 6472
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 29 of 46 PageID #: 6473
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 30 of 46 PageID #: 6474
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 31 of 46 PageID #: 6475
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 32 of 46 PageID #: 6476
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 33 of 46 PageID #: 6477
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 34 of 46 PageID #: 6478
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 35 of 46 PageID #: 6479




                    EXHIBIT B
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 36 of 46 PageID #: 6480
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 37 of 46 PageID #: 6481
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 38 of 46 PageID #: 6482
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 39 of 46 PageID #: 6483
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 40 of 46 PageID #: 6484
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 41 of 46 PageID #: 6485
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 42 of 46 PageID #: 6486
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 43 of 46 PageID #: 6487
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 44 of 46 PageID #: 6488
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 45 of 46 PageID #: 6489
Case 1:19-md-02902-RGA Document 391 Filed 02/17/21 Page 46 of 46 PageID #: 6490
